Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 1 of 28




            EXHIBIT Z
      Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 2 of 28




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA


HELEN KRUKAS, ANDREA KUSHIM,
and GEORGIA LUKE, on behalf of
themselves and all others similarly situated,

                  Plaintiffs,
                                                  No. 18-cv-1124 (BAH)
       v.

AARP, INC.; AARP SERVICES INC.; and
AARP INSURANCE PLAN,

                    Defendants.



                                  Expert Report of
               Holly L. Blanchard, FLMI, AIE, CCP, ACP, INS, MCM
                        Regulatory Insurance Advisors, LLC
                                  August 25, 2021
          Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 3 of 28




          I.    INTRODUCTION AND QUALIFICATIONS

          1.    I have been retained by the Plaintiffs’ Counsel to offer my opinion on the issue of

whether AARP, Inc. (“AARP”), AARP Services Inc. (“ASI”), and AARP Insurance Plan,

(collectively “Defendants.”) engaged in certain unlicensed insurance practices and whether this

issue can be resolved on a class-wide basis.

          2.    The analysis below seeks to apply my specialized knowledge—which is based on

my experience, training, and education—to documents and information produced in discovery. If

called as a witness at trial or hearing, I could competently testify to the opinions set forth in this

report.

          3.    My qualifications are set forth in my resume, which is included at Attachment 1 to

this declaration. I include a brief summary of my qualifications below.

          4.    I have been a senior-level insurance regulator for over 16 years and am frequently

asked to make presentations as a subject-matter expert on insurance-related issues.

          5.    My career in the insurance industry extends over 20 years, with 16 of those spent

in an insurance-regulatory capacity.

          6.    I am the co-founder and President of Regulatory Insurance Advisors (RIA), a

consulting firm that provides expert regulatory insurance-consulting services to governmental

entities and insurance carriers.

          7.    Prior to founding RIA, I worked as an insurance regulator for the State of Nebraska

Department of Insurance (NDOI), where I served as a Market Conduct Examiner-in-Charge. In

this capacity I lead Market Conduct Examinations into the conduct of insurance carriers to ensure

that they complied with state and federal statutes. After serving as a Market Conduct Examiner-

in-Charge, I was promoted to the Life and Health Administrator, where I oversaw the rate-and-




                                               2
       Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 4 of 28




form-filing section of the NDOI. In this capacity, my team reviewed rates and product documents

for all lines of Life and Health insurance, including Medigap/Medicare Supplement products.

       8.      Throughout the course of my career, I have performed over 60 Market Conduct

exams, including reviews of producer-licensing requirements and violations thereof.

       9.      I currently serve as an independent board member for Maiden Holdings, Inc., and

Maiden Re. As a board member, I serve on the Audit Committee, Corporate Governance

Committee, and Compensation Committee.

       10.     I am the past President and currently serve on the Board of Directors for the

Insurance Regulatory Examiners Society.

       11.     I previously served on the Board of Directors for the Association of Insurance

Compliance Professionals.

       II.     REMUNERATION

       12.     I am being compensated for my time in this matter at a rate of $395 per hour. My

fees are not contingent upon the nature of any findings or of any analyses, testimony, or the

outcome of the proceeding in this matter.

       III.    BACKGROUND

       13.     I understand Plaintiffs to be alleging that Defendants violated D.C. statutory law

and common law by collecting an undisclosed and illegal commission by soliciting Plaintiffs and

proposed class members to purchase AARP Medigap policies without a license.                 This

understanding is based on my review of the Plaintiffs’ First Amended Complaint and the Court’s

orders in this case. According to the Court’s March 17, 2019 order, Plaintiff alleges:



       [A] violation of the Washington D.C. Consumer Protection Procedures Act
       (“CPPA”), D.C. Code § 28-3901 et seq., as well as common law violations of




                                               3
         Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 5 of 28




          conversion, unjust enrichment, and fraudulent concealment, based on her purchase
          of a Medicare supplemental health insurance policy, also known as a “Medigap”
          policy, administered by AARP. See Compl. ¶¶ 1, 16, 17, 88, ECF No. 1. These
          statutory and common law claims are predicated on the plaintiff’s allegations that
          she was “fooled into paying AARP an undisclosed 4.95% commission” when
          purchasing her Medigap policy and, since “AARP is not licensed as an insurance
          broker or agent,” the defendants “may not legally collect these commissions.” Id. ¶
          1

          ***

          The plaintiff challenges AARP’s role in soliciting, marketing, and administering
          Medigap policies, a state-regulated form of health insurance to supplement
          Medicare. Since at least 1997, AARP has held, in its name, group Medigap policies
          underwritten by UnitedHealth Group and UnitedHealthcare Insurance Company
          (collectively, “UnitedHealth”) and offered participation in those group policies to
          individual AARP members and the general public. See Compl. ¶¶ 22, 37, 51. The
          plaintiff alleges that AARP’s administration and provision of other services in
          support of these group Medigap policies amounted to acting as an unlicensed
          insurance agent, that the “royalties” paid to AARP as a percentage of premiums
          constituted illegal commissions, and that AARP materially misrepresented the
          nature and source of the “royalties,” causing consumers to pay more for AARP
          Medigap policies than they otherwise would. See Compl. ¶¶ 4–15.1

          14.      I understand from counsel that the laws of the District of Columbia apply to all the

causes of action in this case.

          IV.      BASES FOR MY OPINION

                a. Licensing and Compensation of Insurance Producers

          15.      Based on my experience in the insurance industry, including my experience as a

regulator with the responsibility for preventing misconduct in the insurance industry, as well my

experience advising clients on compliance issues, I have an understanding of the terms “soliciting,”

“selling,” “commission,” and “producer” as they are used in the industry (described in more detail

below).




1
    Krukas v. AARP, Inc., 376 F. Supp. 3d 1, 9 (D.D.C. 2019).



                                                 4
       Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 6 of 28




       16.        My understanding of these terms is consistent with and corroborated by how those

terms are described in resources commonly used by insurance-industry professionals, including

the uniform standards set by the National Association of Insurance Commissioners (“NAIC”);2

federal regulations set by the Center for Medicaid and Medicare Services (CMS); Model Law 218:

The Producer Licensing Act (“The Model Act”);3 and the District of Columbia insurance statute,

D.C. Code § 31-1131, et seq., 4 which defines these terms in a manner that is consistent with my

understanding.

             i.      Common insurance-industry definition and understanding of
                     “soliciting insurance.”


       17.        “Solicit,” as the term is used in the industry, is the act of trying to persuade an

insured or potential insured to purchase a particular insurance product from a particular company.

This is supported by the definition used in D.C. Code §31-1131.02 and the Model Act, both of

which provide that “’[s]olicit’ means attempting to sell insurance or asking or urging a person to

apply for a particular kind of insurance from a particular company.”


2
  The NAIC is the U.S. standard-setting and regulatory support organization created and governed
by the chief insurance regulators from the 50 states, the District of Columbia, and five U.S.
territories. Through the NAIC, state insurance regulators establish standards and best practices,
conduct peer review, and coordinate their regulatory oversight. NAIC staff supports these efforts
and represents the collective views of state regulators domestically and internationally. NAIC
members, together with the central resources of the NAIC, form the national system of state-based
insurance regulation in the U.S. For additional information visit www.naic.org.
3
  The NAIC, in conjunction with the state regulators, creates Model Laws regarding insurance
oversight. The Model Laws are intended to provide consistent statutory requirements for the
insurance industry and regulation thereof. These laws are then adopted by the states as presented
in the Model Law or amended to incorporate state-specific requirements.
4
  CMS is a department within the Federal Health and Human Services Division charged with
overseeing programs including Medicare, Medicaid, the Children's Health Insurance Program
(CHIP), and the state and federal health insurance marketplaces. CMS collects and analyzes data,
produces research reports, and works to eliminate instances of fraud and abuse within the
healthcare system.



                                                 5
       Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 7 of 28




               ii. Common insurance-industry definition and understanding of
                   “selling” insurance


       18.     To “sell” insurance, as the term is used in the industry, is to exchange insurance

coverage for money on behalf of an insurance company. This understanding is constituent with

the Model Act’s definition of “sell” as meaning “to exchange a contract of insurance by any means,

for money or its equivalent, on behalf of an insurance company.” D.C. Code §31-1131.02 similarly

defines “sell” as meaning “to sell or exchange a contract of insurance by any means, for money or

its equivalent, on behalf of an insurance company.”

               iii. Common insurance-industry definition and understanding of a
                    “commission”

       19.     A “commission,” as the term is used in the industry, is a percentage-based amount

of premiums earned for the sale of insurance. The NAIC defines “commissions” as “a percentage

of premium paid to agents by insurance companies for the sale of policies.” Similarly, the

definition utilized by state and federal insurance regulators, as provided by the Market Regulation

Handbook to determine if an incentive received by a producer or agent is a commission, is:

       Definition: Commission is the incentive received by the insurance agent or
       salesperson for the sales achieved in a given period.


       Description: Commission is generally paid as a percentage of the premium on the
       insurance policies. This proves as an efficient way of rewarding the concerned
       person wherein his rewards are directly proportional to the policies sold by him.


       Licensing is required for persons to receive commissions for soliciting,
       negotiating, or selling insurance.


       20.     A person must be a licensed “producer” in order to solicit, negotiate, or sell

insurance, and to receive a commission for those actions. NAIC Producer Licensing Model Act




                                                6
       Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 8 of 28




(Model Law 218) outlines of the definition of a Producer, provides the licensing requirements for

producers, and defines what qualifies as a commission payment. The Model Act was adopted by

all 50 states and five US territories, including the District of Columbia’s D.C. Code §§ 31-1131.01

to 31-1131.19, and D.C. Mun Reg Title 26A 100-199, therefore the definition of “producer” and

“commission” are consistent throughout the States.

        21.     The Model Act and D.C. Code §31-1131.02 define an “insurance producer” as “a

person required to be licensed under the laws of this state to sell, solicit or negotiate insurance.”

The Act and statute then go on to define a “person” as “an individual or business entity,” and a

“business entity” as “a corporation, association, partnership, limited liability company, limited

liability partnership, or other legal entity.”

        22.     D.C. Code §31-1131.03(a) goes on to state that “[a] person shall not sell, solicit, or

negotiate insurance in the District for any class of insurance unless the person is licensed for that

line of authority in accordance with this chapter. The license itself shall not create any authority in

the licensee to represent or commit an insurance carrier.”

        23.     Section 13 of the Model Act precludes the payment of commission or other valuable

consideration to unlicensed producers:

        A.      An insurance company or insurance producer shall not pay a commission,
                service fee, brokerage, or other valuable consideration to a person for
                selling, soliciting or negotiating insurance in this state if that person is
                required to be licensed under this Act and is not so licensed.


        B.      A person shall not accept a commission, service fee, brokerage or other
                valuable consideration for selling, soliciting or negotiating insurance in this
                state if that person is required to be licensed under this Act and is not so
                licensed.


        C.      Renewal or other deferred commissions may be paid to a person for selling,
                soliciting, or negotiating insurance in this state if the person was required to




                                                 7
          Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 9 of 28




                   be licensed under this Act at the time of the sale, solicitation or negotiation
                   and was so licensed at the time.


          24.      This language was adopted as D.C. Code §§ 31-1131.13-COMMISSIONS, which

states:


                (a) An insurer or insurance producer shall not pay a commission, service fee,
                    brokerage fee, or other valuable consideration to a person for selling,
                    soliciting, or negotiating insurance in the District if that person is required
                    to be licensed under this chapter and is not licensed.

                (b) A person shall not accept a commission, service fee, brokerage fee, or other
                    valuable consideration for selling, soliciting, or negotiating insurance in the
                    District if that person is required to be licensed under this chapter and is not
                    licensed.

                (c) Renewal or other deferred commissions may be paid to a person for selling,
                    soliciting, or negotiating insurance in the District if the person was required
                    to be licensed under this chapter at the time of the sale, solicitation, or
                    negotiation and was licensed at that time.

                (d) An insurer or insurance producer may pay or assign commissions, service
                    fees, brokerage fees, or other valuable consideration to an insurance agency
                    or to persons who do not sell, solicit, or negotiate insurance in the District
                    unless the payment would violate this chapter or any other District law
                    relating to insurance.


                b. Record Evidence

          25.      AARP and ASI have entered into a contractual agreement with United Healthcare

Insurance Company (“United”) and Optum Services Inc. (“Optum,” a United subsidiary) to

underwrite and issue the AARP Medicare Supplement plans (AARP MedSupp).                                In this

arrangement, AARP offers AARP members AARP MedSupp policies through a group policy

issued by United to AARP.5




5
    SHIP Program License and Quality Control Services Agreement (the “SHIP Agreement”)



                                                    8
      Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 10 of 28




       26.     Group policies differ from individual policies. An individual insurance policy is

issued by the insurance company directly to an individual and the insurance relationship is between

those two parties. The individual is generally the only named insured on the policy (or, if married,

the spouse may be on the policy). In contrast, a group policy is issued to an employer, lender or

association and the employer, lender or association is the named insured. That named insured

entity enrolls employees, borrowers, or members, as the case may be, onto the group policy as the

means to provide them coverage under that policy. The individual employee, borrower or member

will typically become an added insured under the group policy.

       27.     AARP advertises AARP MedSupp through print and online marketing materials

presented to members and potential members.6

       28.

                                                                         A review of the marketing

materials presented in print and online show that the materials are, in fact, consistently co-branded

with the following dominant AARP logo along with the United logo:




       29.      Through the consistent co-branding, AARP urges its members or potential

members to apply for and purchase AARP Medicare Supplemental Coverage from United (i.e.,




6
  AARP Health Medicare Supplement Plans TV Commercial, 'Get The Ball Rolling' - iSpot.tv –
YouTube.
7
  Id. at 3.2.2



                                                9
        Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 11 of 28




from a particular company). Additionally, all marketing materials reviewed contain the disclaimer

that “This is a solicitation of insurance. A licensed agent/producer may contact you.”8

         30.   AARP and ASI are significantly involved in AARP Medigap marketing efforts.

ASI, as AARP’s agent, works closely with United on AARP marketing strategy.




         31.   The documents I reviewed indicate that




8
     See,    e.g.,              AARP_KRUKAS_0000220;                 AARP_KRUKAS_0000263;
AARP_KRUKAS_0000271.
9
  AARP_KRUKAS_0033984.
10
   AARP_KRUKAS_0047556 at ’568; see also AARP_KRUKAS_0036870 at ’877.
11
   See, e.g., AARP_KRUKAS_0020783 at slide 4; AARP_KRUKAS_0031814.
12
   AARP_KRUKAS_0124538 at '541.
13
     AARP_KRUKAS_0162730 at '756.



                                              10
         Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 12 of 28




          32.




          33.       Defendants administer and oversee the AARP Medigap program, generally. ASI

has authority over United’s operations regarding the Medigap program (including the parameters

and benefits of the program);19 has the authority to consult, review, and consent to premium levels,




14
     Id. at '550.
15
     AARP_KRUKAS_0165561 at '575.
16
   AARP_KRUKAS_0124538 at '540; at '548–49 (A display of an AARP webpage shows the
various options for customers: "Directs to the learn page," "Directs to the Benefits Navigator," and
"Directs to the Buy page with copy and graphic about AARP providing access to trusted benefits
along with an active call-to-action to purchase the products.").
17
   AARP_KRUKAS_0150331 (                                                                           ;
AARP_KRUKAS_0150231 (same); AARP_KRUKAS_0155557: at '568

18
     AARP_KRUKAS_0087374
19
     See AARP_KRUKAS_0020777; AARP_KRUKAS_0018344; AARP_KRUKAS_0018345.


                                              11
      Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 13 of 28




rates, sales plans, and distribution plans;20 and has review and modification authority over United’s

Medigap-related contracts with third-party vendors.21

       34.     Premiums charged for members who purchase AARP-branded products are

collected by the AARP Trust.




                                also AARP_KRUKAS_0021526 at slide 62;
AARP_KRUKAS_0034083.
21
     See, e.g., AARP_KRUKAS_0020282   at ’284; AARP_KRUKAS_0033945;
AARP_KRUKAS_0017635.
22
   AARP_KRUKAS_0018026 at ’045.



                                            12
         Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 14 of 28




         35.                                                                an individual must be an

AARP member to purchase the AARP-branded Medicare Supplement products sold through

United, and AARP membership is automatically renewed when members join or renew the United

plans.

         V.    OPINION

         36.   Based on my experience, as well as the commonly understood meaning of the terms

and concepts discussed above and the documents reviewed, it is my opinion, which I hold within

reasonable degree of professional certainty, that AARP and its affiliates are operating in the

capacity of a producer and collecting insurance commissions in the form of fees identified as

“royalties” without having the appropriate license.

         37.   Specifically, Defendants were involved in the development of products,

distribution channels, marketing, and oversight of the AARP-branded Medicare Supplement

products. They are engaged in soliciting insurance through these activities because they are urging

members and potential members to purchase Medicare Supplement products from United and

benefitting directly from that purchase.

         38.   In addition, by soliciting insurance and collecting premiums, AARP is selling

insurance, i.e., it is causing the exchange of insurance because the policies do not become effective

until Defendants collect the premium.

         39.   Further, although stylized as “intellectual property payments” in the SHIP

Agreement, a fee in the amount of 4.95% is collected monthly by AARP based on the amount of

premiums paid by the members for new and renewed policies. This is a commission. The amount

paid is variable based on the premium amount and is contingent upon the purchase of a policy. If

a policy is not purchased, the fee is not paid. This is in contrast to a one-time, nominal referral fee,




                                            13
      Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 15 of 28




which can be collected regardless of the purchase of a policy. Additionally, the catalyst for

receiving the fee is the sale of an insurance policy. The fee would not be paid unless the policy is

sold, and therefore is tied directly to the policy. This fee is valuable consideration for selling,

soliciting, and negotiating insurance.

       40.     I have reviewed Defendants’ summary judgment filing and understand that they are

asserting that, under the terms of the group policy, the Trust must collect the payments from the

members and then pay AARP the royalty amount and other expenses before sending the amount

for insurance to United. This requirement is not set by insurance law and does not appear in off

the shelf-policies. Rather, group insurance policies like the AARP MedSupp policy at issue here

are the result of negotiations between the parties and reflect the desires of the parties to the policy

(here AARP and United).

       41.     Moreover, as a general matter a group policyholders may act as a pass through,

meaning those entities merely collect the premiums and send it to the insurance company in order

to ensure that premiums are paid, and policies do not lapse. But AARP Trust is not merely acting

as a conduit for the premiums – they are retaining 4.95%. The group policy was delivered in D.C.

and this conduct without a licensing violates D.C.’s Anti-Rebating and Anti-Inducement laws such

as D.C. Code §31-2231.12.

       42.     I have also reviewed Defendants’ arguments in their motion for summary judgment

in which they insist that it is typical and, in some instances, statutorily required for Defendants as

group policy holder to collect member premiums. Defendants cite to the statutes in Nebraska,

California, and Texas for this proposition. However, the Defendants’ application of these statutes

is not accurate. None of the statutes cited expressly state that a group policyholder must collect

the premiums of all covered under the policy. Moreover, even if it was statutorily or customarily




                                            14
        Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 16 of 28




required for a group policy holder to collect all premiums of those cover under the policy, it

completely ignores the fact that Defendants are dissecting those premiums collected to retain their

royalty payment which is really a commission based upon the sale of the insurance.

         43.      It appears based on my experience, that AARP engaged in all of these insurance

related activities without being a licensed insurance producer.

         44.      The determination above can be applied on a class wide basis. to consumers in all

U.S. jurisdictions.

               a. Other Companies Engaged in and Compensated for Lead Generation are
                  Licensed as Producers

         45.      My opinion is further buttressed by the fact that AARP’s marketing activities for

Medigap insurance are similar to other lead generation websites that are licensed producers and

collect a commission for their services. Those websites gather consumer information, provide

consumers with information about insurance products, and encourage the purchase of those

products.

         46.      For instance, www.boomerbenefits.com is a website that offers a “free personalized

Medicare supplement comparison.”23 That website notes that it is a licensed insurance agency at

the bottom of the webpage.

         47.     Boomerbenefits.com conspicuously notes that “We check for the best rates from

over 30 carriers.” It also prominently displays the logos for Cigna, Mutual of Omaha, Aetna, and

BlueCross and BlueShield – companies that it refers leads to in return for a commission.




23
     https://boomerbenefits.com/compare-medicare-supplement-plans/


                                              15
        Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 17 of 28




         48.    SelectQuote.com is another website that offers free term life insurance price quotes

from a variety of insurers. SelectQuote.com gathers basic information from the consumers and

then uses that information to refers the consumer to fitting insurance options.

         49.    That website has the disclosure “Licensed name varies by state: SelectQuote

Insurance Services, SelectQuote Insurance Agency.”24

         50.    In my experience, a website such as SelectQuote, which generates leads for

insurance sales would obtain an insurance producers license in order to collect compensation from

insurers for the sale or solicitation of that insurance.

         51.    Insure.com, is another example. In addition to providing educational information

about different types of insurance, Insure.com gathers basic information from the consumer and,

based on the information collected, refers the consumer one or more insurers for purchasing the

insurance. The Insure.com website includes a “disclaimer” stating, “The insurance products on

Insure.com are from companies from which QuinStreet may receive compensation.” QuinStreet is

the licensed insurance producer affiliated with Insure.com.”

         52.    In contrast, the AARP Medicare Supplement coverage from United HealthCare

through the www.aarpmedicaresupplement.com website places AARP in forefront as the trusted

entity offering Medicare Supplement coverage to its members. No other Medigap insurers are

identified on that website. The website specifically says, “This is a solicitation of insurance.”. This

is a solicitation by AARP for AARP MedSupp insurance, regardless of whether AARP or United

own the website URL or whether United licenses the site name from AARP. Based on my

experience in dealing with consumer facing insurance disclosures, it is my opinion that the use of

AARP name in the URL, the prevalence of references throughout the page to AARP, the ability to



24
     www.selectquote.com



                                               16
      Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 18 of 28




obtain or renew AARP membership information through the site, and discussion of AARP’s

endorsement are all on the site to convey the message that AARP is urging consumers to purchase

AARP MedSupp. In sum, the totality of references to AARP and its Medicare Supplement

insurance plans projects that an individual is being actively solicited to purchase insurance from

AARP.

        53.     Moreover, the AARP Medigap insurance website

www.aarpmedicaresupplement.com only leads to information from UnitedHealth – no other

insurers. It clearly drives AARP members to purchase AARP branded Medigap insurance from

UnitedHealth, nothing else.

        54.     The website www.aarpmedicaresupplement.com is one of several channels AARP

uses to solicit consumers to buy UnitedHealth Medigap insurance. It is also a way for AARP to

collect a commission on those leads generated for UnitedHealth’s Medigap insurance.

        55.     AARP’s website aarpadvantge.com (discussed above at ¶ 32, which currently

directs users to aaarp.org), operates in the same way and Defendants operate as an unlicensed

producer through it. The site provides general information about AARP benefits, but it is used as

a mechanism to drive leads for AARP MedSupp. When users select more information about AARP

MedSupp, they are sent as a lead to United. As noted above, Defendants closely track the success

they have generating leads and closing sales through this channel. AARP receives a commission

on each AARP Medigap sale.

        56.     In further contrast to the AARP Medicare Supplement website, conducting a search

for coverage on Medicare.gov returns hundreds of options for Medicare Supplement and Medigap

plans, with a range of premiums and insurers offering the plans, allowing a consumer the freedom

to choose the plan that fits best into their budget.




                                              17
      Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 19 of 28




             b. Other Organizations Have Been Recently Found to be Acting as Unlicensed
                Insurance Agents and Sanctioned for Similar Royalty Payment Structures

       57.      The November 13, 2020 Consent Order issued by the New York State Department

of Financial Services against The National Rifle Association of America (“NRA”) is both highly

relevant and analogous to the conduct of AARP and ASI in this matter.

       58.      In its action against the NRA, the State of New York determined that the NRA’s

endorsement and marketing of insurance programs to its members, for which the NRA received a

royalty, constituted as acting as an insurance producer and receiving compensation without being

licensed.

       59.      The State of New York determined that the Royalty payment the NRA received

was impermissible as it was based upon the percentage of the insurance premiums paid by NRA

members.

       60.      Furthermore, New York found the NRA’s marketing materials misleading as they

did not disclose the royalty payment was based upon the amounts paid by NRA’s members.

       61.      As a result of these findings the NRA consented to a penalty of $2,500,000.00 and

a five-year ban from participating in or receiving any compensation with any insurance product

being offered in the State of New York.

       62.      As explained in further detail in this Report, the actions of the Defendants are

analogous and are tantamount to solicitation and the unlicensed receipt of commissions.

       63.      The State of New York’s findings in the Consent Order completely supports my

opinion that: regardless of the nomenclature the Defendants wish to ascribe by calling it a

“royalty”, a percentage-based payment based upon the sale of insurance is considered a

“commission” in the insurance industry; and to be able to properly receive commission for

soliciting insurance, an entity must be licensed.




                                              18
      Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 20 of 28




             c. United’s Marketing Approval Does Not Address Defendants’ Role in
                Preparing Insurance Solicitations

       64.     In paragraph 39 of its Statement of Undisputed Material Facts (“SUMF”),

Defendants state that “Each state regulator ultimately determines the rates United must charge for

coverage, and the marketing United is permitted to use to solicit and sell enrollments in that state

or territory.” However, here, it is Defendants, not United, that owns and controls the advertising

at issue. A regulator would have no way of knowing who drafted the language used in any

advertising or Defendant’s role in preparing that advertising.

       65.     Defendants describe the process by which United marketing materials are approved

by state regulators in paragraphs 59-65 of the SUMF. However, that review process does not

examine whether ASI – not United – is involved in the solicitation of insurance. Nor does it address

whether the payments from United to AARP are correctly recognized as commissions. In my

experience, regulators do not have access to information beyond what an entity submits to them

so here no regulator would have access to document such as the SHIP agreements. The process for

United simply does not address the role of AARP.

       66.     In my experience, the regulators reviewing Medigap advertising are interested in

compliance with standards for truthfulness and that the advertising is not deceptive or misleading.

The regulators would not be analyzing whether AARP is licensed as a producer or should be

licensed as a producer. Enforcement of producer licensing requirements occurs in market conduct

examinations within the insurance department. The fact that United files Medigap advertisements

with a given state regulator and those advertisements are acknowledged, as opposed to approved,

does not mean that the regulator has reviewed and approved ARP’s “intellectual property”

agreement with United.




                                              19
      Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 21 of 28




       67.     Absence of a regulatory enforcement action does not necessarily indicate approval

of an insurance market practice. Insurers and mortgage servicers may engage in kickback

arrangements for many years without any regulatory penalty.

       68.     Further, a state regulator’s approval or acknowledgement of a United

Medigap/AARP filed advertisement does not give blanket immunity from subsequent challenges.

In my experience, even when forms have been filed with a regulator, the regulator and private

parties often do challenge the accuracy of the filed disclosures. Indeed, I have personally been

involved in dozens of reviews where regulators found forms to be deceptive after initially

approving them. I am also aware of lawsuits alleging deceptive and unfair sales and trade practices

that raise issues about materials that, in my experience, were likely filed with regulators. The

immunity Defendants suggest simply does not exist and they cite nothing to suggest otherwise.

       69.     Defendants similarly suggest that regulators have blessed the “royalty” paid to

AARP because regulators have not raised any issue with the “royalty.” This is unfounded in my

experience. Regulators require transparency in selling, soliciting and negotiation of insurance

products. As non-licensed entities Defendants have not been subject to regulatory jurisdiction and

oversight and there is no transparency with regulators in the filings I have reviewed regarding their

business relationship with United and the financial incentive they have in connection with the

selling, soliciting and negotiating of United’s AARP branded Medigap product. In my review of

the records produced in this case, there would be no way for the insurance regulators in D.C. to

know that AARP is being compensated as a percentage of every successful sale as opposed to

United paying a flat amount to Defendants. This is significant because Defendants are incentivized

based on sales volume. The materials presented to regulators lack transparency because they do

not disclose Defendants true financial incentive in the sale of the product.




                                            20
      Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 22 of 28




       70.     Unlike Defendants, other large non-profit organizations, such as the AAA and the

AMA Insurance Agency (a subsidiary of the American Medical Association), have, in fact,

become licensed and, unlike Defendants, subject themselves to regulatory oversight.

       71.     In my experience, if regulators were fully aware of the business relationship

between Defendants and United, and the fact that the “royalties” received by AARP as

compensation were based upon a percentage of every sale, that would greatly alarm the regulators.

The regulators would surely mandate further disclosure and/or require AARP to become a licensed

insurer.

       72.     In my experience, the advertising review and approval process for United does not

have any impact on Plaintiffs’ claims in this matter.

       VI.     MATERIALS REVIEWED

       73.     To form an opinion of the facts presented, the contracted experts reviewed

contracts, marketing materials, and other information to provide their assessment and opinion. The

list of documents and materials reviewed is cited herein and/or included herein as Attachment 2.

       VII.    COMMENTS

       I hold the above opinions to within a reasonable degree of professional certainty.



                 26th
Executed on this ____ day of August 2021.




                                              _____________________________________

                                              Holly Blanchard




                                            21
Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 23 of 28




                      ATTACHMENT 1




                                   1
               Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 24 of 28




                                                  HOLLY BLANCHARD

Phone: (402) 217-7745
Email: hblanchard@riaconsulting.net


EMPLOYMENT

Regulatory Insurance Advisors                                                       January 2016 – Present
President:                                                                           Lincoln, NE
Oversees the daily operations and strategic growth of Regulatory Insurance Advisors (RIA). Provides regulatory services
for state and federal regulators and oversees a team of insurance experts to provide exceptional regulatory consulting and
compliance for our clients. Areas of focus includes: comprehensive market conduct examinations; specialty and targeted
market conduct examinations; risk-assessments for insurers and regulators; creating examination templates and training
processes; ACA regulation; Mental Health and Substance Use Disorder parity regulation; Property and Casualty
examinations; product filing development and compliance; student health plan expertise; annuity suitability; ACL sampling;
and developing market regulation best practices for insurers and regulators.


Examination Resources                                                               July 2013 – December 2015
Director:                                                                           Atlanta, GA
Oversaw a team of form filing reviews and market conduct examiners in providing services to the Center for Consumer
Information and Insurance Oversight (CCIIO) for reviewing product filings and market conduct examinations on the ACA
direct enforcement states. Provided guidance, training and supervision on various projects, including state and federal
ACA examinations. Provided guidance and oversight on special projects for state and federal regulators, including
overseeing Network Adequacy and Deficiency Reviews, and targeted examinations in an advisory role.

Nebraska Department of Insurance                                                   February 2005 - July 2013
Life and Health Administrator:                                                      Lincoln, NE
Regulatory Compliance and Oversight: Oversaw the rates and form filings for all Life and Annuities, Accident and Sickness
and Health policies, including the ACA. Provided, in-depth knowledge of insurance operations and products, producer
licensing and oversight as well as extensive knowledge on state statues, regulations and NAIC model laws to interested
parties. Lead division in being one of the most effective and efficient in the country by increasing productivity and accuracy
and decreasing our turnaround time on filings. Additionally, served on several NAIC Committees and Subcommittees and
assisted with editing the Market Regulation Handbook. Worked closely with the Federal Regulators, State Legislatures, and
Insurance Companies for the implementation of the Affordable Care Act in the State of Nebraska.

Project Director:
Served as the Project Director for the Rate Review Grant established under the Patient Protection and Affordable Care Act
(PPACA). As the Project Director, established and implemented enhancements and requirements for premium rates
submitted on Major Medical policies. In this capacity interacted frequently with the Federal CCIO staff on reporting
requirements, federal regulations, and budget operations. Established the original interactive web-based tool for rate
information in Nebraska to provide transparency on rate filings to the Nebraska consumers.

Market Conduct Senior Examiner/Examiner in Charge:
Performed comprehensive and targeted market conduct examinations on companies and agents in Life and
Health and Property and Casualty insurers. As an Examiner in Charge, worked closely with the examination
             Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 25 of 28
                                                                                                           Page 2 of 3


team to identify areas of non-compliance on market regulation aspects of the company such as: Operations and
Management; Producer Licensing, Underwriting, Marketing and Sales; Policyholder Services; Forms and Rates;
Complaints and Claims. Managed the examination from beginning to end, including ensuring comprehensive
documentation was compiled, communication with the company was clear and frequent, and statutory violations
were identified. Created comprehensive reports and corrective actions based on findings and violations.
EDUCATION
  • Speech Pathology, University of Nebraska, Lincoln
  • Bachelor of Science, Business Administration, Nebraska Wesleyan University
        o Minor in Communication
        o Minor in Marketing
  • Cornell University, Executive Women in Leadership Certificate, March 2020
PROFESSIONAL CREDENTIALS
   •   Market Conduct Management (MCM) designation
   •   Accredited Insurance Examiner (AIE) designation
   •   Fellow, Life Management Institute (FLMI)
   •   Accredited Insurance Examiner (AIE)
   •   Certified Compliance Professional (CCP)
   •   Accredited Insurance Professional (ACP)
   •   Certificate in general Insurance (INS)

PROFESSIONAL ACTIVITIES AND AFFILIATIONS
   •   Maiden Holding Board of Directors
       o Audit Committee
       o Corporate Governance Committee
       o Compensation Committe
   •   IRES Board of Directors, Executive Committee – 2010 through 2014
   •   IRES Board of Directors – 2006 through current
   •   AICP Board of Directors-2017 through 2019
   •   National Small Business Association-Leadership Council 2016 through current

PRESENTATIONS, PUBLICATIONS & TRAINING
  • Association of Insurance Compliance Professionals (AICP) Annual Conference
       o   Intro to Compliance (2020)-Podcast
       o   Oversight of MEWA’s and Association Groups (2020)
       o   Disability Income and PSO laws (2019)
       o   Rule Making and Rule Breaking; Short Term Limited Duration Medical Policies (2019)
       o   Mental Health Parity (2018)
       o   Short Duration Health Plans (2018)
       o   Hot Topics in Health Insurance (2017)
       o   Walking the Line: Knowing if your product is in or out of the ACA (2017)

   •   Insurance Regulatory Examiners Society (IRES) Career Development Seminar
       o   Into the Market Conduct Examination (2020)
       o   Oversight of the Affordable Care Act (2019)
       o   Regulating Third Parties (2019)
       o   Short-Term Limited Duration Insurance Cont (2019)
       o   Short Term Duration Plans (2018)
       o   Hot Topics in Health Insurance (2018)
       o   1332 Waivers (2017)

           Lincoln, Nebraska                                                             Freeport, Maine
                                        Enhancing Insurance Regulation
          Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 26 of 28
                                                                                                          Page 3 of 3




    o    Deep dive into the Mental Health Parity and Addiction Act (2017)
    o   The Evolution of Excepted Benefits in the current era of Healthcare Reform (2017)
    o    Disability Income (2017)
    o   ACA for Dummies (2015)
    o   ACA Implementation, A changing Landscape (2016)
    o   “Think Tank”: Emerging Regulatory Issues (2016, 2017 and 2018)

•   IRES Foundation Market Conduct School
    o Market Conduct 101 (2018)
    o ACA-The Next Phase- Examinations (2017)
    o ACA-We’re not done yet (2016)
    o Cybersecurity (2015)

•   LOMA
    o LOMA 301 Course Instructor (2015)

•   Society of Actuaries Annual Health Meeting 2017
    o   Rating and Market Regulation for ACA Products




        Lincoln, Nebraska                                                               Freeport, Maine
                                      Enhancing Insurance Regulation
Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 27 of 28




                       ATTACHMENT 2




                                1
    Case 1:18-cv-01124-BAH Document 110-9 Filed 09/17/21 Page 28 of 28




                        DOCUMENTS REVIEWED

AARP_KRUKAS_0000220
AARP_KRUKAS_0000263
AARP_KRUKAS_0000271
AARP_KRUKAS_0017635
AARP_KRUKAS_0018026
AARP_KRUKAS_0018344
AARP_KRUKAS_0018345
AARP_KRUKAS_0020282
AARP_KRUKAS_0020777
AARP_KRUKAS_0020783
AARP_KRUKAS_0021526
AARP_KRUKAS_0031814
AARP_KRUKAS_0033945
AARP_KRUKAS_0033984
AARP_KRUKAS_0034083
AARP_KRUKAS_0036870
AARP_KRUKAS_0037327
AARP_KRUKAS_0047556
AARP_KRUKAS_0087374
AARP_KRUKAS_0124538
AARP_KRUKAS_0150231
AARP_KRUKAS_0150331
AARP_KRUKAS_0155557
AARP_KRUKAS_0162730
AARP_KRUKAS_0165561




                                    2
